DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 17 February 2020 in response to the Office Action of 17 November 2020 is acknowledged and have been entered.	
Claims 55, 59-60, 62-65 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06 July 2020.  Claims 2, 23 and 52 have been cancelled. Claims 1, 5 and 58 are amended. Claims 1, 5, 9, 10, 12-13, 15, 24-25, 31-32, 49, 53-54, and 56-58 are under examination on the merits.
Any rejection or objection not reiterated herein has been overcome by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete because it depends directly from a canceled base claim.  See MPEP 608.01(n)(V).  This claim has not been further treated because it is incomplete.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	  

Claim(s) 1, 5, 49, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Baker (US 6,228,590 B1) in view of Cereghino (Cereghino and Cregg, 2000. FEMS Microbiology Reviews 24: 45-66) and as evidenced by Achmuller (US 2018/0079788 A1) and XM_002491310.1 (ACCESSION   XM_002491310, 2017. Komagataella phaffii GS115 Non-essential subunit of Sec63 complex (Sec63p, Sec62p, Sec66p and Sec72p) (PAS_chr2-1_0448), partial mRNA).  
Regarding claim 1, Baker teaches yeast cells that are deficient in the post-translational translocation pathway, but still retain co-translational pathway secretion [col.3, lines 13-15] which comprises a siren-sequence post-translational translocation deficient allele, sec71 allele, sec72 allele, or sec62, of a gene encoding a post-translational translocation pathway protein [col. 3, lines 
Achnuller teaches Pichia pastoris genomic DNA fragment, SEQ ID NO: 96 which comprises 100% of SEQ ID NO: 1 (nucleotides 830324-829737).    
Baker does not teach wherein the microorganism expresses a recombinant protein comprising a secretion signal peptide.
Cereghino teaches that Pichia pastoris has developed into a highly successful system for the production of a variety of heterologous proteins because of its ability to produce foreign proteins at high levels, either intracellularly or extracellularly; and its capability of performing many eukaryotic posttranslational modifications, such as glycosylation, disulfide bond formation and proteolytic processing [abstract]. Cereghino teaches vectors that are in frame fusions of the foreign proteins and the secretion signals of S. cerevisiae α-mating factor (α-MF) for the secretion of foreign proteins [see “2.1. Expression vectors”].   Cereghino teaches that while The S. cerevisiae α-MF prepro signal sequence is the classical and most widely used secretion signal; it is a better secretion signal for expression in P. pastoris than the leader sequence of the native heterologous protein [pg. 52, col. 2, paragraph 2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism of Baker to express the α-MF signal sequence, thereby comprising a secretion signal peptide for the advantage of secreting foreign peptides.  
Regarding claim 5, XM_002491310.1 teaches a polypeptide sequence with 100% identity to SEQ ID NO: 2 of the Sec63 complex which comprises sec72.
Regarding claim 49, Baker do not teach wherein said recombinant protein comprises a silk-like polypeptide. Cereghino teaches a complete list of heterologous proteins expressed successfully in P. pastoris, which includes spider dragline silk protein [Table 3].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism of Baker to include the spider dragline silk protein of Cereghino.  This modification would amount to a simple substitution of the recombinant reporter protein of Baker for the spider dragline silk protein of Cereghino.  One of ordinary skill would be motivated to make this modification for the advantage of producing high levels of spider dragline silk protein if needing any posttranslational modifications.
Regarding claim 56, Baker also do not teach a cell culture comprising a microorganism of claim 1.  Cereghino teaches that fermentation growth is especially important for secreted proteins, as the concentration of product in the medium is roughly proportional to the concentration of cells in culture [pg. 51, col. 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism of Baker by including many of the microorganisms in a cell culture.  One of ordinary skill would be motivated to make this modification for the advantage of being able to produce a concentration of product that is proportional to the concentration of cells in culture.

Claim 9, 12, 13, 24 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 6,228,590 B1) in view of Cereghino (Cereghino and Cregg, 2000. FEMS Microbiology Reviews 24: 45-66) and as evidenced by Achmuller (US 2018/0079788 A1) as applied above for claim 1, and further in view of Feldhiem (Feldhiem et, al 1994, The Journal of Cell Biology, Volume 126, Number 4, 935-943), Delic (Delic et. al. 2014. Antioxidants & Redox Signaling Volume 21, Number 3) and Jiang (Jiang et. al. 2008. The Journal of Cell Biology, Vol. 180, No. 6, 1149–1161).
Regarding claims 9, 12, 13, 24 the teachings of Baker, Cereghino and Achmuller are discussed above as applied to claim 1 and similarly apply to claims 9, 12, 13, and 24. Baker, Cereghino and Achmuller do not teach a recombinantly expressed SSH1 translocon complex which is expressed from a recombinant SSH1 gene, a recombinant SSS1 gene, and a recombinant SBH2 gene that comprises an SSH1 protein, an SSS1 protein, and an SBH2 protein. Baker does teaches a trimeric Ssh1p complex of Ssh1p, Sbh2p, and SSs1p that can be used by the cell to achieve co-translational translocation across the ER membrane, i.e. translocon complex [col.8, line 67-col. 9, line 2].  
Baker additionally teaches that in both yeast and mammal cells, the secretion of proteins include targeting and translocation of nascent polypeptides across the ER occurs by two pathways: the co-translational pathway and the post-translational pathway.  The co-translational pathways requires a signal recognition particle (SRP) which binds a signal sequence from the peptide emerging from the ribosomal complex, pauses translocation of the peptide and binds to a SRP receptor (SR) that is attaches to a translocon, a multi-subunit complex.  Baker further teaches that there are two independent complexes in this pathway, a Sec61p complex (consisting of Sec61p, Sbh1p and Sss1P) and a Ssh1p complex (consisting of Ssh1p, Sss1p, and Sbh2p) [Col.8, lines 50-67].  The post-translational, SRP-independent translocation pathway is believed mediated by a heptameric Sec complex of the Sec61p complex associated with the Sec62-Sec63p complex, which comprises Sec62p, Sec63p, Sec71p, and Sec72p [col.9, lines 3-7].  Baker teaches that the Ssh1p complex has not been found associated with the Sec62-Sec63p complex; the Sec61p complex has been shown to form an oligomeric ring in the membrane, which provides a pore through which proteins pass [col.9, lines 23-27]; and that this pore-forming complex associates with either the SRP-dependent proteins for co-translational translocation or the Sec62-Sec63p complex for post-translational translocation [col.9, lines 31-34].  Baker additionally discloses that yeast cells deficient in the post-translational translocation pathway, but that still retain co-translational secretion 
Feldhiem teaches that an sec72 null mutant accumulates a subset of secretory precursors in vivo [abstract], and that the Sec72p may be involved in signal peptide recognition for a defined subset of leader peptides, or Sec72p may increase the efficiency of transfer of unusual or “difficult" secretory precursors to the translocation pore [pg. 942, col.1, para 4]. This suggests that sec72 is involved in the post-translational targeting pathway of the translocation pathway.
Delic teaches that overproduction of recombinant proteins has repeatedly been shown to overload the ER folding and secretion capacity of various eukaryotic host organisms, resulting in the accumulation of misfolded or unfolded proteins, and ER stress as a consequence, which reduces the productivity of biotechnological production processes; and several engineering strategies have been applied to increase the secretory capacities of the host cells [pg. 419, col. 1, para 3].
Jiang teaches the ability to express all three subunits of the Ssh1p complex (Ssh1p, Sbh2p, and Sss1p) from a single high-copy plasmid and demonstrates that the overexpression of the Ssh1 complex reduces growth defects in cells expressing a mutant SR, which is necessary for the co-translational targeting pathway [pg. 1150, col. 1, para 2 and col.2, para 2].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism of Baker with the recombinantly expressed SSH1 translocon complex expressing the all three subunits of the Ssh1p complex (Ssh1p, Sbh2p, and Sss1p) of Jiang. One skilled artisan would have been motivated with the advantage preventing the accumulation of secretory precursors in vivo, a phenotype of sec72 null cells, thereby eliminating ER stress from the accumulation of misfolded or unfolded proteins in the ER when looking to overexpress and produce recombinant proteins.  The prevention of the accumulation of 
Regarding claims 57, Baker do not teach a cell culture with an improved strain growth rate and fermentation performance under standard cell culture conditions as compared to a cell culture that does not comprise a recombinantly expressed SSH1 gene and translocon complex.  Jiang teaches that yeast strains that lack the Ssh1 translocon have a minor growth defect on rich (YPD) media [pg. 1150, col.1, paragraph 4] thereby teaching that expressing the Ssh1 translocon complex improves growth rates in comparison to cells that does not comprise a recombinantly SSH1 translocon complex.
Regarding claim 58, the teachings of Cereghino are discussed above as applied to claim 49.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the modified microorganism of Baker would have improved yield or specific productivity of said recombinant protein under standard cell culture conditions as compared to a cell culture of otherwise identical microorganisms that comprises a functional sec72 gene and does not comprise a recombinantly expressed SSHI translocon complex, wherein each microorganism has the same number of copies of recombinant silk polypeptide genes.  This recognition would come the combined teachings of the art, as listed and discussed above, where yeast cells deficient in the post-translational translocation pathway protein, sec72, are better for the secretion of .
	
Claim 10, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 6,228,590 B1) in view of Cereghino (Cereghino and Cregg, 2000. FEMS Microbiology Reviews 24: 45-66), as evidenced by Achmuller (US 2018/0079788 A1) and in view of Feldhiem (Feldhiem et, al 1994, The Journal of Cell Biology, Volume 126, Number 4, 935-943), Delic (Delic et. al. 2014. Antioxidants & Redox Signaling Volume 21, Number 3) and Jiang (Jiang et. al. 2008. The Journal of Cell Biology, Vol. 180, No. 6, 1149–1161) as applied above for claim 1, 9 and 13; and further in view of Schutter (Schutter et. al. 2009. Nature Biotechnology vol.27: 6).
The teachings of Baker, Cereghino, and Achmuller are discussed above as applied to claim 1, 9, 12, 13, and 24 and similarly apply to claims 10, 15, and 25. Baker do not teach the specific polypeptide or polynucleotide sequence for the Ssh1p complex of Ssh1p, Sbh2p, and SSs1p to be SED ID NOs: 3-8.  
Schutter teaches that the P. pastoris genomic sequence has been deposited in the EMBL Nucleotide Sequence Database (Accession numbers FN392319–FN392325) [pg. 565, col.2, last paragraph].  The P. pastoris genomic sequence has 100% sequence identity to SEQ ID NO: 4 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism of Baker with a SSH1 translocon complex where the first polypeptide sequence (SSH1 protein) is SEQ ID NO: 4, a second polypeptide (SSS1 protein) is SEQ ID NO: 6, and a third polypeptide sequence is (SBH2) SEQ ID NO: 8; and wherein the SSH1 gene is SEQ ID NO: 3, the  SSS1 gene is SEQ ID NO: 5, or the SBH2 gene is SEQ ID NO: 7 as taught by Schutter.  These SEQ ID NOs merely refer to the known structures of these genes in P. pastoris and one skilled artisan would have been motivated to have chosen these structures since they were known sequences of P. pastoris.

Claim 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 6,228,590 B1) in view of Cereghino (Cereghino and Cregg, 2000. FEMS Microbiology Reviews 24: 45-66) and as evidenced by Achmuller (US 2018/0079788 A1) as applied above for claim 1, and further in view of Callewaert (WO 2010/135678 A1).
The teachings of Baker, Cereghino, and Achmuller are discussed above as applied to claim 1, and similarly apply to claims 31 and 32. Baker do not teach wherein the activity of a YPS1-1 protease and a YPS 1-2 protease has been attenuated or eliminated; and wherein said YPS1-1 protease comprises a polypeptide sequence at least 95% identical to SEQ ID NO: 10, or wherein said YPS 1-2 protease comprises a polypeptide sequence at least 95% identical to SEQ ID NO: 12.
Callewaert teaches that a protease-deficient Pichia strain can be generated by inactivating at least one (i.e., one or more) protease-encoding genes as set forth in SEQ 0179 and SEQ 0181-0186, such that there is no functional protease produced from a disrupted gene [017]. Callewaert teaches the amino acid sequence of aspartic protease yapsin 2 (YPS2), SEQ 0181, which is 98.9 sequence match to SEQ ID NO: 12.  Callewaert also teaches the amino acid sequence of YSP1 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism of Baker wherein the activity of a both YPS1-1 (YPS1 of Callewaert) protease and a YPS1-2 (YPS2 of Callewaert) protease.  Callewaert’s disclosure of inactivating more than one protease in the Pichia strain and the teachings of both the YPS1 and YPS2 protease polynucleotides would have motivated a skilled artisan to inactivate both for the advantage of allowing for more stable accumulation of heterologous proteins.  

Response to Arguments
Applicant’s arguments with respect to claim(s) the rejection of claims 1 and 5 under U.S.C. 102(a)(1) on page 9 have been considered and are persuasive.  Therefore the rejection under U.S.C. 102(a)(1) has been withdrawn. However upon further consideration a new ground of rejection has been made as discussed above. 
Applicants argue that Feldheim, Delic, Jiang, Callewaert, and Cereghino all fail to remedy the deficiency of Baker on page 10, 11, and 12 have been considered and is found not persuasive.  These arguments are moot as they are address the newly amended claims.
Applicants argue that “Baker specifically teaches that the recombinant proteins incorporated into its modified yeast cells are NOT to include a signal sequence (Column 3, lines 13-18). Therefore, it would NOT have been obvious to one of ordinary skill in the art to modify Baker to include a secretion signal taught in Cereghino, as it contradicts the teaching of Baker” on page 11.  Applicant’s arguments have been considered and found not persuasive as Baker teaches that the recombinant proteins are lacking a functional “native” signal peptide teaches and one of ordinary skill would not interpret that a specific teaching that a recombinant proteins lacking a "native signal" peptide is the same as a teaching away from “any” use of any signal peptide sequence.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636